Citation Nr: 1825120	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-34 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for fibromyalgia.

2.  Entitlement to an earlier effective date for the grant of service connection for irritable bowel syndrome.

3.  Entitlement to a rating in excess of 50 percent for anxiety disorder with depressive disorder associated with fibromyalgia.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a bilateral arm/shoulder disorder.

6.  Entitlement to service connection for a nerve disorder.

7.  Entitlement to service connection for a skin condition.

8.  Entitlement to service connection for migraine headaches.

9.  Entitlement to service connection for bilateral pes planus.

10.  Entitlement to service connection for a back disorder.

11.  Entitlement to a total disability rating based upon individual unemployability (TDIU) as of December 23, 2009.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's Spouse


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to June 1985 and from January 1986 to April 1995.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of April 2011 and June 2013 rating decisions by multiple Department of Veterans Affairs (VA) Regional Offices (ROs).  Jurisdiction over the appeal is now with the RO in Phoenix, Arizona.  

The Veteran and his spouse testified before the undersigned in February 2018.  A hearing transcript is of record.

The Board notes that the Veteran has separately appealed the issue of entitlement to service connection for residuals of a traumatic brain injury.  However, the issue has not been certified to the Board.  To ensure that all necessary development is completed, the Board will decline to take jurisdiction over the claim at this time.


FINDINGS OF FACT

1.  At a February 2018 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated on the record that a withdrawal of the claims for an earlier effective date for fibromyalgia and irritable bowel syndrome; an increased rating for anxiety disorder with depressive disorder associated with fibromyalgia; and service connection for a bilateral knee disorder, bilateral arm/shoulder disorder, a nerve disorder, a skin condition, migraine headaches, bilateral pes planus, and a back disorder, is requested if TDIU was granted.

2.  The Veteran's service-connected disabilities are severe enough to render him unable to secure or follow a substantially gainful occupation as of December 23, 2009.


CONCLUSION OF LAW

1.  The criteria for withdrawal of the claim for an earlier effective date for the grant of service connection for fibromyalgia have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim for an earlier effective date for the grant of service connection for irritable bowel syndrome have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the claim for a rating in excess of 50 percent for anxiety disorder with depressive disorder associated with fibromyalgia have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the claim for entitlement to service connection for a bilateral knee disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5. The criteria for withdrawal of the claim for entitlement to service connection for a bilateral arm/shoulder disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the claim for entitlement to service connection for a nerve disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of the claim for entitlement to service connection for a skin condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of the claim for entitlement to service connection for migraine headaches have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

9.  The criteria for withdrawal of the claim for entitlement to service connection for bilateral pes planus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

10.  The criteria for withdrawal of the claim for entitlement to service connection for a back disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

11.  The criteria for entitlement to a TDIU as of December 23, 2009, have been met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, at a February 2018 Board hearing, the Veteran stated on the record that, if he was granted a TDIU, he wished to withdraw his other claims in front of the Board.  These claims include an earlier effective date for fibromyalgia and irritable bowel syndrome; an increased rating for anxiety disorder with depressive disorder; and service connection for a bilateral knee disorder, bilateral arm/shoulder disorder, a nerve disorder, a skin condition, migraine headaches, bilateral pes planus, and a back disorder.  The Veteran has been granted a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the other issues.  Accordingly, the Board does not have jurisdiction to review the claims and they are dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.


TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).  This is so provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

The veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In the present case, the Veteran asserts that he is entitled to a TDIU as of December 23, 2009, the original effective date of his VA disability benefits.  The Board agrees and grants the Veteran a TDIU as of that date.

The Veteran's service-connected disabilities include anxiety disorder with depressive disorder associated with fibromyalgia, fibromyalgia, irritable bowel syndrome (IBS), tinea pedis, and status post left thumb fracture.  Although none of these disabilities alone are sufficient to warrant a TDIU, the combined effects of the Veteran's disabilities as well as the side effects of treatment render him unable to obtain or maintain substantially gainful employment.

For the 6 years prior to the Veteran's last day of work in September 2009, his job was to install insulation.  Such a job would be highly physically-demanding and would likely involve maneuvering in tight spaces.  However, the Veteran's fibromyalgia would almost completely prohibit any physically-demanding employment.  In an August 2010 statement, the Veteran's wife described how the Veteran's joint and muscle pain caused limited range of motion.  Similarly, in October 2012, a family member described how the Veteran was in constant pain and suffered from limited mobility.  He had trouble standing, lying down, or sitting for long periods of time.  However, the Veteran's occupation would require him to be able to perform these activities.  Additionally, the Board notes that the treatment for the Veteran's fibromyalgia includes the regular use of prescription painkillers.  Such medications, which cause drowsiness, would make it impossible for the Veteran to drive or operate heavy machinery.  At his February 2018 Board hearing, he stated that he was required to maintain a commercial driver's license for his occupation.  However, the use of the painkiller medications would be an absolute bar to obtaining that license.  The Veteran's IBS would further complicate physical work as the Veteran would require ready access to the bathroom.  As reported by the Veteran in a November 2011 statement, his IBS causes him to go to the bathroom 2 to 6 times per day with stomach cramps severe enough where he must spend an extended period of time in the bathroom.  His IBS condition would also make driving commercial vehicles not a viable option as he would not have ready access to bathrooms.

The Veteran would also be unable to perform sedentary employment.  During a November 2010 VA examination, the Veteran's fibromyalgia-related symptoms were reported as constant or nearly so.  These symptoms include fatigue, sleep disturbance, headache, diarrhea, abdominal cramps, abdominal bloating, depression, and musculoskeletal symptoms.  With regards to his psychiatric disorder, he described himself as "a shell of his former self" in an April 2012 statement.  He reported depression and a lack of energy.  The Veteran's complaints were in agreement with his May 2015 VA psychiatric examination.  The Veteran endorsed symptoms of chronic sleep disturbance as well as being distrustful and easily agitated.  He also reported an episode where he came close to harming another person.  Therefore, with these limitations, he would also be unable to perform sedentary work.

Although the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, the Veteran mentioned during his February 2018 Board hearing that he has applied to and been turned down for 532 different positions in different job fields.  Additionally, the Veteran pursued a position through the VA's Vocational Rehabilitation and Employment service.  At his February 2018 Board hearing, the Veteran stated that although he was told that he had the aptitude to go to college, he was also told that his disabilities would preclude him from being successful.  As a result, he withdrew his application.  As it stands, the Veteran appears to have attempted to find various types of work, but his disabilities have eliminated his job options.  

The Board's finding of unemployability is further affirmed by the disability finding of the Social Security Administration.  In August 2013, a Social Security Administration judge determined that the Veteran has been disabled since September 18, 2009.  Although the findings of the SSA judge are in no way binding on the Board, the Board notes that the judge relied on similar evidence.  Specifically, the judge noted the Veteran's report of severe pain in multiple joints including the ankles, knees, hips, elbows, wrists, shoulders, jaw and between the scapula.  The judge also noted a psychological evaluation showing not only physical pain, but resulting anger, depression, and poor sleep.  These listed symptoms are part of the Veteran's service-connected disabilities.  Consequently, the Board is in agreement with the decision by the Social Security Administration.  

As the Veteran is both physical and mentally unable to secure and follow substantially gainful employment due to his service-connected disabilities, a TDIU is warranted as of December 23, 2009.



ORDER

The issue of entitlement to an earlier effective date for the grant of service connection for fibromyalgia is dismissed without prejudice.

The issue of entitlement to an earlier effective date for the grant of service connection for irritable bowel syndrome is dismissed without prejudice.

The issue of entitlement to a rating in excess of 50 percent for anxiety disorder with depressive disorder associated with fibromyalgia is dismissed without prejudice.

The issue of entitlement to service connection for a bilateral knee disorder is dismissed without prejudice.

The issue of entitlement to service connection for a bilateral arm/shoulder disorder is dismissed without prejudice.

The issue of entitlement to service connection for a nerve disorder is dismissed without prejudice.

The issue of entitlement to service connection for a skin condition is dismissed without prejudice.

The issue of entitlement to service connection for migraine headaches is dismissed without prejudice.

The issue of entitlement to service connection for bilateral pes planus is dismissed without prejudice.


The issue of entitlement to service connection for a back disorder is dismissed without prejudice.

Entitlement to a TDIU as of December 23, 2009, is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


